Citation Nr: 0406247	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  97-20 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a rating in excess of 20 percent for 
residuals of a right shoulder gunshot wound (gsw) consisting 
of limitation of motion of the right arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1948 to May 1952.  These matters come before the 
Board of Veterans' Appeals (Board) on appeal from a June 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Waco, Texas (RO).  In July 2003, the Board 
remanded this matter to the RO for additional development.  

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus will be addressed in the REMAND 
following this decision.  Those issues are REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  
VA will notify you if further action is required on your 
part.


FINDING OF FACT

The veteran's right arm motion is limited by pain, weakness, 
and muscle atrophy to an equivalent of at midway between the 
side and shoulder level.


CONCLUSION OF LAW

A 30 percent rating is warranted for residuals of a right 
shoulder gsw, consisting of right arm motion limitation.  38 
U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.102, 4.1-
4.14, 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5201 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2003).

VA must notify the appellant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C. § 5103A; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA must also make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

In the present case, the veteran was informed of the evidence 
needed to substantiate his claim by means of the June 1996 
rating decision, the March 1997 Statement of the Case (SOC), 
the June 1997 and August 2003 Supplemental SOCs, and the July 
2003 Board remand.  In these documents, the veteran was 
informed of the basis for the denial of his claim, of the 
type of evidence that he needed to submit to substantiate his 
claim, and of all regulations pertinent to his claim.  The 
veteran was specifically advised of the provisions of the 
VCAA in the Board remand and the August 2003 Supplemental 
SOC. 

In Pelegrini v. Principi, the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits promulgated by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  In the present case, the initial 
AOJ decision was made more than four years prior to the 
enactment of the VCAA; therefore a VCAA notice would have 
been impossible at the time of the initial AOJ decision.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice was not provided prior to the first AOJ adjudication 
of the claim, the notice was provided prior to the transfer 
and certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Supplemental SOC was provided to the veteran.  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.

In addition, Pelegrini held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

Although the VCAA notice that was provided to the veteran 
does not contain the "fourth element," the Board finds that 
additional documents provided to the veteran fully notified 
him of the need to submit any evidence pertaining to his 
claim.  Ultimately, in a case such as this it is the medical 
evidence that is determinative.  As development for such 
evidence is complete (it is not alleged otherwise), the 
veteran is not prejudiced by any technical notice deficiency; 
and a remand to correct any such deficiency would serve no 
useful purpose.  See Conway v. Principi, No. 03-7072 (Fed. 
Cir. Jan. 7, 2004).  

As to the duty to assist, the RO considered relevant private 
medical records and VA examination reports.  The veteran 
presented argument in support of his claim at a personal 
hearing before the RO.  The veteran has neither identified 
nor submitted additional evidence.  Consequently, the RO has 
fulfilled its duty to assist the veteran and no further 
action is necessary to comply with the VCAA.  

The veteran believes that his right arm limitation of motion 
is more disabling than currently evaluated by the RO.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in the favor of the veteran.  38 
C.F.R. § 4.3.

In an April 1978 rating decision, the RO granted service 
connection for limitation of motion of the right (major) arm, 
rated 20 percent.  In June 1995, the veteran requested an 
increased rating that was denied by the June 1996 rating 
decision on appeal.  The Board notes that the veteran has 
separate ratings for residuals of the right shoulder gsw 
consisting of right posterior thorax disability and 
disability of the right scapula, with scar.  The veteran has 
withdrawn his appeal regarding those ratings, and they (and 
associated impairment) will not be discussed further herein.  

A February 1995 private medical report states that the 
veteran had been recently evaluated due to complaints of 
swelling and limited motion of the proximal interphalangeal 
joints of both hands, worse on the left.  He also reported 
complete paralysis of the brachel radialis muscle and partial 
paralysis of the deltoid, biceps, and triceps, with 
parathesias of the hands and forearms.  Physical examination 
of the right shoulder documented range of motion as 100 
degrees of abduction, 10 degrees of internal rotation, 25 
degrees of external rotation, 100 degrees of forward flexion, 
and 15 degrees posteriorly with the arm close to the trunk.  

The veteran had complete flexion of the elbow at 145 degrees, 
supination limited to 10 degrees, and normal pronation at 80 
degrees.  There was some atrophy of the right forearm.  The 
physician opined that the veteran had considerable amount of 
injury from the original gunshot wound of the brachial plexus 
and considerable amount of degeneration in the past ten 
years.  He had developed degenerative, traumatic arthritis of 
the shoulder and elbow, which limited his range of motion 
actively and passively in supination of his forearm.  He 
continued to have parasthesis in the right arm.

At a personal hearing before the RO in April 1997, the 
veteran testified that he was receiving chiropractic and 
massage therapy of his right arm.  He had no strength to lift 
the arm above his head.  He could extend the arm straight 
out, but it would not remain there.  He had difficulty 
lifting weight with the right arm.  He described muscle 
wasting and numbness of the arm.  

On June 1997 VA joints examination, the veteran complained of 
right hand, forearm, arm, and shoulder pain.  He reported 
weakness of the arm, exacerbated by manual labor.  The 
veteran could not forward flex beyond 90 degrees if the palm 
was up.  With the palm down, the veteran could forward flex 
to the pivotal position but it caused pain throughout the 
shoulder.  He reported that he developed muscle spasms of the 
shoulder whenever he lifted a heavy object.  Objectively, the 
examiner did not observe any atrophy of the right arm.  The 
veteran exhibited normal supination and pronation of the 
elbow; however, he had to pronate the arm in order to go to 
the pivotal position of forward flexion.  The diagnosis was 
status following gunshot wound to right shoulder region and 
scapula with residual scarring and limitation of motion and 
mild myofascitis of the scapular musculature secondary to the 
gunshot wound and associated muscle weakness.  

On January 2003 VA examination, the veteran complained of 
weakness of the shoulder with lifting, especially at or above 
shoulder level.  He also had pain of the shoulder with any 
motion.  Physical examination found significant deltoid 
muscle wasting.  Range of motion of the shoulder was 
documented as 70 degrees of abduction, 20 degrees of external 
rotation, 20 degrees of extension, 25 degrees of adduction, 
170 degrees of forward flexion, and internal rotation to the 
sacrum.  Muscle strength was 4/5 for the deltoid and 
supraspinatus and 5/5 for the biceps and triceps.  Sensory 
examination was intact except for the lateral deltoid and 
lateral forearm areas.  The examiner's impression was that 
the veteran now had chronic shoulder pain and significantly 
limited range of motion.  He had a fixed limitation of motion 
in abduction, external rotation, and extension, indicating a 
moderate frozen shoulder or adhesive capulitis.  The veteran 
had significant weakness of the shoulder girdle with atrophy, 
and significant weakness of right hand grip strength.  

The veteran's limitation of motion of the right (major) arm 
has been assigned a schedular 20 percent rating pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2003).  Diagnostic 
Code 5201 provides for a 20 percent rating when there is 
limitation of motion of either arm to shoulder level.  When 
arm motion is limited to midway between the side and shoulder 
level, a 30 percent rating is warranted for the major 
extremity and a 20 percent rating is warranted for the minor 
extremity.  Limitation of arm motion to 25 degrees from the 
side is rated 40 percent on the major side and 30 percent on 
the minor side.  Normal range of motion of the shoulder is 
180 degrees of flexion, 180 degrees of abduction, and 90 
degrees of external and internal rotation.  Normal range of 
motion of the forearm is 80 degrees of pronation and 85 
degrees of supination.  38 C.F.R. § 4.71, Plate I.

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. 
§§ 4.40, 4.45.

Applying the above criteria to the facts of this case, the 
Board finds that the evidence supports the award of a 30 
percent evaluation for limitation of motion of the right arm.  
In this regard, the Board finds that the veteran's muscular 
atrophy, painful movement, and weakness of the right arm 
constitute evidence of a more severe right arm disability 
than currently rated.  Although the veteran may be capable of 
lifting his arm beyond midway between the side and shoulder 
level, his ability to do so is seriously impaired by pain and 
weakness.  Notably, the most recent VA examiner found that 
the veteran had significantly limited range of motion.  
Nevertheless, the Board finds that the requirements for a 40 
percent evaluation have not been met as the veteran has more 
functional use and range of motion than contemplated by that 
rating.  Limitation of motion to 25 degrees from the side is 
simply not shown, even with consideration of such factors as 
pain, fatigability, and loss of function.  Accordingly, the 
veteran's overall disability picture is most approximated by 
a 30 percent rating and the appeal is granted to that extent.  

There is also no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization that would take the case 
outside the norm so as to warrant an extraschedular rating.  
Hence, referral by the RO to the Chief Benefits Director of 
VA's Compensation and Pension Service, under the provisions 
of 38 C.F.R. § C.F.R. 3.321(b), was not required.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  The Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Board finds no provision upon which to 
assign a higher rating.  


ORDER

A 30 percent rating is granted for residuals of a right 
shoulder gsw consisting of limitation of motion of the right 
arm, subject to the regulations governing payment of monetary 
awards.




REMAND

The Board finds that additional development is warranted 
regarding the issues of entitlement to service connection for 
bilateral hearing loss and tinnitus.  Although the veteran's 
service medical records contain no findings of hearing loss 
or tinnitus, he clearly sustained combat noise trauma during 
active service.  In January 2003 a VA examiner opined that it 
was less likely than not that the veteran's current hearing 
loss and tinnitus were related to his active service.  
However, the opinion was apparently based entirely upon the 
absence of documented hearing loss during active service.  
The examiner did not note, or discuss the significance of, 
the veteran's established noise trauma in service.  
Consequently, another clarifying VA medical opinion would be 
helpful.

This matter is remanded for the following:

1.  The RO must comply with all 
provisions of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. 
§ 5103A (West 2002).  In particular, the 
RO should notify the veteran of evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that information or evidence.  
He should be advised to submit everything 
he has relating to the claims.  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO should obtain all VA and 
private treatment records relating to the 
veteran's hearing loss and tinnitus that 
are not already associated with the 
claims file.

3.  Then, the RO should arrange for the 
veteran's claims folder to be forwarded 
to an otolaryngologist for review and an 
advisory opinion.  The reviewer should 
note all pertinent records, and opine 
whether it is at least as likely as not 
that the veteran's bilateral hearing loss 
and tinnitus are related to his 
established combat noise trauma in 
service.  The opinion should be supported 
by an explanation of the medical 
rationale and should identify the 
relevant facts relied upon.

4.  Then, the RO should readjudicate the 
veteran's claims.  If they remain denied, 
the veteran and his representative should 
be furnished an appropriate Supplemental 
SOC, and given ample opportunity to 
respond.  The case should then be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  



______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



